DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses a method for a wireless device, WD, configured to communicate with a network node, the method comprising:
receiving a configuration of a channel state information, CSI, reference signal resource set from the network node, the CSI reference signal resource set comprising a plurality of single symbol and single antenna port reference signal resources in at least one slot, the received configuration comprising an indicator indicating that the single antenna port of all of the plurality of reference signal resources in the set are the same; receiving from the network node reference signal resources in accordance with the configuration of the CSI reference signal resource set; and based on the indicator, using the received reference signal resources as a set of tracking reference signals.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein using the received reference signal resources comprises performing frequency synchronization based on the reference signal resources.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein performing frequency synchronization comprises performing the frequency synchronization based on phase differences between the received reference signal resources.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses, based on the indicator, determining not to perform measurements for a CSI report on the received reference signal resources.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein the configuration of the CSI reference signal resource set indicates the symbol positions of the plurality of single symbol and single antenna port reference signal resources.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses a wireless device, WD, configured to communicate with a network node, and further configured to:

receive a configuration of a channel state information, CSI, reference signal resource set from the network node, the CSI reference signal resource set comprising a plurality of single symbol and single antenna port reference signal resources in at least one slot, the received configuration comprising an indicator indicating that the single antenna port of all of the plurality of reference signal resources in the set are the same; receive from the network node reference signal resources in accordance with the configuration of the CSI reference signal resource set; and based on the indicator, use the received reference signal resources as a set of tracking reference signals.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses further configured to use the received reference signal resources by performing frequency synchronization based on the reference signal resources.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses further configured to perform frequency synchronization by performing the frequency synchronization based on phase differences between the received reference signal resources.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses based on the indicator, determine not to perform measurements for a CSI report on the received reference signal resources.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein the configuration of the CSI reference signal resource set indicates the symbol positions of the plurality of single symbol and single antenna port reference signal resources.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses a method for a network node configured to communicate with a wireless device, WD, the method comprising: transmitting a configuration of a channel state information, CSI, reference signal resource set from the network node, the CSI reference signal resource set comprising a plurality of single symbol and single antenna port reference signal resources in at least one slot, the transmitted configuration comprising an indicator indicating that the single antenna port of all of the plurality of reference signal resources in the set are the same; transmitting to the WD reference signal resources in accordance with the configuration of the CSI reference signal resource set, enabling use of the reference signal resources as a set of tracking reference signals.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein transmitting the reference signal resources further enable use of the reference signal resources for performing frequency synchronization.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses wherein the configuration of the CSI reference signal resource set indicates the symbol positions of the plurality of single symbol and single antenna port reference signal resources.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses a network node configured to communicate with a wireless device, WD, the network node further configured to:
transmit a configuration of a channel state information, CSI, reference signal resource set from the network node, the CSI reference signal resource set comprising a plurality of single symbol and single antenna port reference signal resources in at least one slot, the transmitted configuration comprising an indicator indicating that the single antenna port of all of the plurality of reference signal resources in the set are the same;
transmit to the WD reference signal resources in accordance with the configuration of the CSI reference signal resource set, enabling use of the reference signal resources as a set of tracking reference signals.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No.2019/0158243 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because BJORKERGEN discloses, wherein the configuration of the CSI reference signal resource set indicates the symbol positions of the plurality of single symbol and single antenna port reference signal resources.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2013/0343300 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463